Citation Nr: 0610955	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  97-13 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cerebrovascular 
accident as secondary to service-connected circulatory 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 until 
February 1967.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 1996 
rating decision of the VA Regional Office (RO) in New York, 
New York that denied service connection for a cerebrovascular 
accident as secondary to service-connected circulatory 
disorder.

The veteran was afforded a personal hearing at the RO in 
April 1999.  The transcript is of record.


REMAND

Review of the record discloses that in a statement received 
in March 2000, the veteran requested a personal hearing 
before a Member of the Board sitting at the RO.  He was 
scheduled for hearing in New York City in July 2000.  
Documentation of record indicates that the veteran cancelled 
the hearing.  In subsequent correspondence dated in July 
2000, the veteran and his representative stated that the 
appellant was unable to travel to New York City on account of 
his disability.  They requested a videoconference hearing at 
the Albany, New York VA facility.  The Board observes, 
however, that the record does not indicate that there was any 
response to the veteran's request for the videoconference 
hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board.  The veteran and his 
representative should be notified of the 
time and date and be given adequate time 
to prepare.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


